Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 21 April 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


          
            Sir
            Amsterdam the 21. April 1785.
          
          As the Time of having inserted in Our Newspapers the payment of the Intrest of the United States is approching, and we Still deprived of Any Letters of Congress. We take the Liberty to advice yoúr Excelly. of it, not doubting but yoúr Excelly. Will find the Necessity of Having Regularly the Intrest paid when due, in Order to Maintain the Credit of the United States. and as the Money in Oúr hands Exceeds far the Sum Required for the payment of the Intrest, We must beg your Excelly. to favoúr ús with the Necessary Orders for that Purpose.
          We have the honoúr to Remain With trúe Consideration. / Sir / Your Excells. Most Obedt. / Most humble Servants.
          
            Wilhem & Jan WillinkNichs. & Jacob van Staphorstde la Lande & fynje
          
        